UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4248



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROHAN ALEXANDER WALTERS, a/k/a Rohan Williams,
a/k/a Dave,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-97-157)


Submitted:   May 18, 1999             Decided:   September 14, 1999


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Laishley, Huntington, West Virginia, for Appellant. Rebecca
A. Betts, United States Attorney, John C. Parr, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rohan Walters appeals from a 405-month sentence imposed fol-

lowing his convictions for conspiracy to possess with the intent to

distribute and to distribute marijuana, 21 U.S.C.A. § 846 (West

Supp. 1998), possession with the intent to distribute marijuana, 21

U.S.C.A. § 841(a)(1) (West 1981), conspiracy to launder money

instruments, 18 U.S.C.A. § 1956(a) and (h) (West Supp. 1999),

conducting a financial transaction to promote a specified unlawful

activity, 18 U.S.C.A. § 1956(a)(1)(A)(i) (West Supp. 1999), con-

ducting a financial transaction to conceal the proceeds of a speci-

fied unlawful activity, 18 U.S.C.A. § 1956(a)(1)(B)(i) (West Supp.

1999), and making a false statement in an application for a pass-

port, 18 U.S.C.A. § 1542 (West Supp. 1999). Walters challenges the

district court’s denial of his motions for judgment of acquittal.

In support of his assertions of error, Walters attacks the credi-

bility of an FBI agent and contends that the government failed to

link him to the wire transfers that formed the basis of the money

laundering charges.   Because we conclude that his convictions were

supported by sufficient evidence, we find no reversible error and

affirm Walters’ convictions and sentence.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED


                                 2